This is an appeal from an order of the district court of the One Hundred Twenty-fourth district, Gregg county, Tex., overruling the plea of privilege filed by appellant. Appellee's suit was for damages, alleging that appellant by and through its agent and representative, A. D. Hamilton, together with other persons named in the petition, residents of Gregg county, Tex., and made parties to the suit, willfully, unlawfully, and without excuse or justification, or authority or warrant of law, went into the private residence of appellee and caused her arrest and restraint, and there committed other acts of violence, to plaintiff's damage fully and in detail set out in the petition.
Appellant's brief does not contain any assignment of error. Article 1844, R. S. 1925, as amended by Acts of the 42d Legislature (1931), p. 117, c. 75, § 1 (Vernon's Ann.Civ.St. art. 1844), providing that the appellant may embody in his brief in the appellate court his assignments of error, has been construed to be mandatory. Lamar-Delta County Levee Improvement Dist. No. 2 v. Dunn (Tex. Civ. App.) 42 S.W.2d 872, affirmed (Tex.Com.App.) 61 S.W.2d 816, following Lamar-Delta County Improvement District No. 2 v. Gordon (Tex.Com.App.) 61 S.W.2d 817; *Page 500 
Lamar-Delta County Improvement District No. 2 v. Gordon (Tex.Com.App.)61 S.W.2d 818; rule 23.
Appellant's brief contains a proposition, but not being based upon any assignment of error, we are not authorized to consider it. Columbian National Fire Insurance Co. v. Dixie Co-op. Mail Order House (Tex.Com.App.) 276 S.W. 219.
We have examined the record and it presents no fundamental error. Therefore, the judgment of the trial court will be affirmed.